DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 8 and 15, the prior art of record, alone or in combination, fails to teach at least “wherein performing the text semantics recognition on the segment vector of each text segment by employing the second-level semantic model to obtain the text vector for indicating the topic of the text comprises: adding an element of position to the segment vector of each text segment to obtain an input vector of each text segment, the element of position being configured to indicate a position of the text segment in the text; inputting the input vector of each text segment to the second-level semantic model together with a reference vector equaling to an initial value, such that the second-level semantic model adjusts a value of the reference vector based on the input vector of each text segment, to obtain an adjusted reference vector; and taking the adjusted reference vector as the text vector.”
At best, Ripolles Mateu et al (US 20200110882) teaches in ¶81-83 “the topic categorization system can create word vectors for each word present in the current text segment; it is interpreted that a first-level semantic model is within the topic categorization system” and “Each of the word vectors may then be represented in a single text vector representing the window of text which considers the word vector data for each of the words, such as through vector averaging or concatenation. The resulting text vector reflects semantic and/or contextual information for each of the words included in the current text segment”.
At best, Cao et al (US 20200285811 ) teaches in ¶52 The feature vector is, for example, a column vector that is established based on each 3-ary character of “boy”.
At best, of Sinha et al (US 20180293978) teaches in ¶37 The words and text strings within the input document (as well as subsequently-added text strings from new user-generated content) may be represented using the models Word2vec and Doc2vec, which are tools for associating arbitrary documents with labels; Word2vec takes as its input a large corpus of text (such as the input document) and produces a vector space; Doc2vec is an extension of word2vec that learns to correlate labels and words, rather than words with other words; The disclosed operations include projecting both the text strings and the words in the same dimension, resulting in a first distributed representation of words and a second distributed representation of text strings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669